—In a proceeding to permanently stay arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Orange County (Slobod, J.), dated November 17, 1998, which granted the petition and permanently stayed arbitration.
Ordered that the order is affirmed, with costs.
The appellant failed to give notice of his uninsured motorist claim as soon as practicable (see, Mighty Midgets v Centennial Ins. Co., 47 NY2d 12; Matter of Eagle Ins. Co. v Bernardine, 266 AD2d 543; Matter of Utica Mut. Ins. Co. v Lowry, 208 AD2d 636). Joy, J. P., Altman, Goldstein and H. Miller, JJ., concur.